Title: To Thomas Jefferson from F. P. Van Berckel, 28 April 1793
From: Berckel, F. P. van
To: Jefferson, Thomas



Monsieur
à Philadelphie Ce 28e. Avril 1793.

Venant de recevoir la Lettre que Vous m’avez fait l’honneur de m’adresser en date du 23e. dernier avec la Copie d’une Proclamation du President des Etats Unis, je m’empresse à Vous faire part de la Sensibilité avec laquelle je m’assure que Leurs Hautes Puissances recevront les temoignages des dispositions Amicales des Etats Unis  envers Elles, aussi bien que des intentions Sinceres et impartiales que les Etats Unis desirent de manifester.
Quoiqué je n’aye jusques içi reçu aucune notification directe de la Hollande d’une declaration de Guerre par la France aux Etats Generaux des Provinces Unies, je ne Saurois Cependant me dispenser de Vous informer, Monsieur, que j’en ai reçu telle information, qué je Considere Comme egalement authentique, m’ayant été donnée par le Ministre de Sa Majesté Britannique, l’Allié de Leurs Hautes Puissances. J’ai l’honneur d’etre avec la plus parfaite Consideration Monsieur Votre très humble & très Obeïssant Serviteur

F: P: van Berckel

